Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's amendment
2. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Attorney Charles Stein (Reg. 57,738) on 6/28/2021.

3. Please amend the claims as following:
1 .(Currently Amended) A power supply system for a seat that is slidable with respect to a rail provided on a bottom of a vehicle body, the power supply system comprising:
 a power transmission coil provided on the bottom of the vehicle body;
 a power reception coil configured to slide with respect to a seat portion of the seat and receive power from the power transmission coil at a normal position facing the power transmission coil; and
a driving motor configured to move the power reception coil to the normal position, independently of a movement of the seat when the power reception coil is not at the normal position,
wherein a shaft portion extending in a front-rear direction of the seat is fixed to a  bottom
surface of the seat, and
the power reception coil is movable in the front-rear direction of the seat along the shaft portion of the seat by the driving motor.

a position sensor configured to detect [[the]] a position of the power reception coil,
wherein the driving motor is configured to move the power reception coil to the normal position based on a detection result provided from the position sensor.
9. (Currently Amended)    The power supply system according to claim 1, further comprising:
a plurality of power transmission coils,
wherein, on the bottom of the vehicle body, the plurality of power transmission coils are disposed side by side along a slide direction of the seat.


Allowable Subject Matter
4. 	Claims 1–9 are allowed.
	The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, 
YANAGIDA (JP2015134513A) teaches a power supply system for a seat ( 4, Fig. 2) that is slidable with respect to a rail ( e.g., 3, Fig. 2) provided on a bottom ( 2. Fig. 2) of a vehicle body, the power supply system comprising: a power transmission coil ( (co2, Fig. 1, Fig. 2 in Yanagida) provided on the floor portion ( 2, Fig. 2); a power reception coil  ( e.g., Col, Fig. 1, Fig. 2) and receive power from the power transmission coil ( Co2, Fig. 2) at a normal position facing the power transmission coil( see Fig. 2, Co2) .
Ricci (US20170136907A1) teaches a driving motor ( 204, Fig. 2A) configured to move the power reception coil ( e.g., 108, Fig. 2A)to the normal position, when the power reception coil is not at the normal position ( see [0053] move the 108 to preset location),wherein a shaft portion ([0067] 204 can be a shaft) and the power reception is movable in the front-rear direction ( see Fig. 2A, 108 can move front-rear direction).

		However, the prior art of record fails to teach or suggest  the power reception coil that is configured to slide with respect to a seat portion of the seat, independently of a movement of the seat, a shaft portion extending in a front-rear direction of the seat is fixed to a bottom surface of the seat, wherein a shaft portion extending in a front-rear direction of the seat is fixed to a bottom surface of the seat, and the power reception coil is movable in the front-rear direction of the seat along the shaft portion of the seat by the driving motor in combination with other limitation of the claim.
		With regard to claims 2–9 , they depend on claim 1.
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

					Conclusion

5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Cho (US20190260238A1) teaches the seat with a reception coil that can move with the transmission coil. 
Sip (US 20100213894) teaches a transmission coil are moved by the motor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINPING SUN/Primary Examiner, Art Unit 2836